Citation Nr: 0434330	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  98-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that service connection is warranted for 
PTSD.  He asserts, in essence, that his PTSD is linked to in-
service stressors, to include an incident that occurred while 
he was stationed in Panama when he witnessed a student being 
shot at point blank range by the Panamanian National Guard.  
The RO has denied the claim due to the lack of a verified 
stressor.  While the veteran's representative has  submitted 
an internet article documenting riots occurring in Panama in 
the 1960s, the veteran has yet to provide any evidence to 
corroborate his assertion that such a shooting took place, 
and that he witnessed it.  The veteran is encouraged to 
submit more specific information regarding this incident 
(date, location, etc.) and supportive evidence (e.g., lay 
statement from a soldier who served with the veteran and 
witnessed the event).  

The Board further notes that while the veteran has related 
the shooting incident to several clinicians over the years, 
the November 1995 VA examination report fails to diagnose the 
veteran with PTSD; rather, the diagnostic impression at that 
time was a major depressive disorder.  In February 1996, West 
Virginia Disability Determination Services also found that 
the veteran did not meet the diagnostic criteria for PTSD.  
However, October 1998 hospital reports do include a diagnosis 
of PTSD.  While the latter diagnosis was not based upon the 
alleged shooting incident or specifically tied to any other 
in-service stressor, history obtained at that time included 
feeling "a sense of betrayal" after having been trained to 
go to Vietnam but sent to Central America instead "to 
control rioters and civilians".  It was noted that the 
veteran felt guilty about having had to arrest civilians and 
rioters and turn them over to the Panamanian authorities, who 
would kill them, and that he experienced intense depression 
and suicidal preoccupation upon having learned that his 
girlfriend became pregnant by someone other than him.  

Thus, there is medical evidence of diagnosis of PTSD, albeit 
conflicting with other competent evidence, and at least one 
of the veteran's stressors, his sense of betrayal after 
having been trained to go to Vietnam, and then being sent to 
Central America, is not in dispute.  Under these 
circumstances, it is the Board's judgment that the veteran 
should be afforded another opportunity to corroborate his 
alleged stressor in Panama relating to a shooting incident 
and, with or without verification of this latter stressor, he 
should be afforded another VA psychiatric examination for the 
purpose of determining if he has PTSD and, if so, whether 
such is linked to the verified stressor noted above or any 
other stressor that is confirmed pursuant to this remand.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board also notes that the veteran was scheduled for a 
Travel Board hearing on August 27, 2003.  While he failed to 
report for that hearing, he submitted a statement one day 
later showing good cause for his failure to report, and he  
requested VA to reschedule the hearing .  The Board remanded 
the case to the RO in October 2003 but neglected to request 
the RO to reschedule the Travel Board hearing.  Given the 
amount of time that has elapsed, when the case was returned 
to the Board, a letter was sent to the veteran in October 
2004 for the purpose of determining whether he still wanted a 
Travel Board hearing.  He did not respond to the Board letter 
within 30 days as requested.  Nevertheless, since this case 
must be remanded to the RO for additional development, the RO 
should contact the veteran to give him another opportunity to 
indicate whether he wants a personal hearing.   

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran to 
give him another opportunity to indicate 
whether he wants a personal hearing and, 
if so, the type of hearing desired (i.e., 
RO, Board Videoconference, Travel Board).  
All indicated action should follow.   

2.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to service connection for 
PTSD, of the impact of the notification 
requirements on the claims.  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to his claim.

3.  The RO should provide the veteran 
with another opportunity to submit 
evidence (e.g., lay statements) to 
corroborate his alleged in-service 
stressors.  The RO should also ask the 
veteran to list the names and addresses 
of all medical care providers who have 
evaluated or treated him for a 
psychiatric disorder, to include PTSD.  
After securing the necessary releases, 
all such records that are not already in 
the claims folder should be obtained.  

4.  Even if no additional stressors are 
verified, the RO must schedule the 
veteran for a psychiatric examination for 
the purpose of determining whether he has 
PTSD and, if so, whether such is linked 
to service.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records; post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
psychiatrist should be asked to provide 
an opinion as to whether the veteran 
meets the diagnostic criteria for PTSD 
and, if so, whether it is at least as 
likely as not (i.e., whether there is a 
50 percent or higher likelihood) that his 
PTSD is related to feeling a sense of 
betrayal after having been trained to go 
to Vietnam, and then being sent to 
Central America, and/or any other 
stressor that is verified by the RO.  The 
clinician should note that "more 
likely" or "as likely" would support 
the veteran's claim; "less likely" 
would weigh against the claim.  The 
clinician is asked to provide a rationale 
for any opinion expressed.  

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD, with consideration of all of the 
evidence obtained since the issuance of a 
supplemental statement of the case in 
June 2004.  

7.  If the benefit requested on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case and 
notice of all relevant action taken on 
the claim, to include a summary of all of 
the evidence added to the record since 
the June 2004 Supplemental Statement of 
the Case.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


